UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22499 The Cushing Renaissance Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. The Cushing Renaissance Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Fair Common Stock - 64.0% Shares Value Chemicals - 15.7% Netherlands - 4.6% LyondellBasell Industries NV $ United States - 11.1% E.I. du Pont de Nemours and Company Polyone Corporation The Dow Chemical Company(1) Westlake Chemical Corporation(1) Commercial Service Supplies & Distributors - 0.8% United States - 0.8% United Rentals, Inc.(2) General Partnerships - 5.5% United States - 5.5% Kinder Morgan, Inc.(1) Targa Resources Corporation(1) Integrated Oil & Gas - 6.1% France - 3.1% Total SA Norway - 3.0% Statoil ASA Machinery - 3.0% United States - 3.0% Greenbrier Companies, Inc. Wabtec Corporation(1) Materials - 0.8% United States - 0.8% Sealed Air Corporation Oil & Gas Refining & Marketing - 13.9% United States - 13.9% HollyFrontier Corporation Marathon Petroleum Corporation(1) Phillips 66(1) Tesoro Corporation(1) Oil & Gas Storage & Transportation - 7.6% Bermuda - 3.1% GasLog Ltd.(1) Golar LNG Ltd. Republic of the Marshall Islands - 4.5% Ardmore Shipping Corporation Teekay Corporation Shipping - 1.0% United States - 1.0% Cheniere Energy, Inc.(2) Transportation - 0.5% United States - 0.5% XPO Logistics, Inc.(2) Utilities - 9.1% United States - 9.1% Calpine Corporation(2) Centerpoint Energy, Inc.(1) Dominion Resources, Inc.(1) PPL Corporation(1) Sempra Energy(1) Total Common Stocks (Cost $75,041,942) $ Master Limited Partnerships and Related Companies - 24.7% Oil & Gas Storage & Transportation - 20.4% Republic of the Marshall Islands - 9.8% Capital Product Partners, L.P. $ GasLog Partners, L.P. Golar LNG Partners, L.P. United States - 10.6% Cheniere Energy Partners, L.P.(1) Delek Logistics Partners, L.P.(1) World Point Terminals, L.P.(1) Other - 3.5% United States - 3.5% Calumet Specialty Products Partners, L.P. Transportation - 0.8% Republic of the Marshall Islands - 0.8% Navios Maritime Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $28,815,156) $ Fixed Income - 24.6% Commercial Service Supplies & Distributors - 3.2% United States - 3.2% United Rentals North American, Inc., 5.750%, due 11/15/2024(1) $ Construction & Engineering - 4.0% United States - 4.0% Zachry Holdings, Inc., 7.500%, due 02/01/2020(3) Oil & Gas Equipment & Services - 1.4% United States - 1.4% Key Energy Services, 6.750%, due 03/01/2021 Oil & Gas Exploration & Production - 9.8% Canada - 2.4% MEG Energy Corporation, 6.375%, due 01/30/2023(3) United States - 7.4% Barrett Bill Corporation, 7.000%, due 10/15/2022(1) Comstock Resources, Inc., 7.750%, due 04/01/2019 Denbury Resources, Inc., 4.625%, due 07/15/2023 Sanchez Energy Corporation, 6.125%, due 01/15/2023(1) Oil & Gas Refining & Marketing - 3.0% United States - 3.0% Western Refining Inc., 6.250%, due 04/01/2021(1) Oil & Gas Storage & Transportation - 1.6% United States - 1.6% Sabine Pass Liquefaction, LLC, 5.750%, due 05/15/2024(1) Sabine Pass Liquefaction, LLC, 5.625%, due 02/01/2021(1) Trading Companies & Distributors - 1.6% United States - 1.6% H & E Equipment Services, Inc., 7.000%, due 09/01/2022(1) Total Fixed Income (Cost $40,766,869) $ Short-Term Investments - Investment Companies - 0.4% United States - 0.4% AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02%(4) $ Fidelity Government Portfolio Fund, 0.01%(4) Fidelity Money Market Portfolio, 0.13%(4) First American Prime Obligations Fund - Class Z, 0.05%(4) Invesco STIC Prime Portfolio, 0.07%(4) Total Short-Term Investments - Investment Companies (Cost $476,900) $ Total Investments - 113.7% (Cost $145,100,867) $ Liabilities in Excess of Other Assets - (13.7%) ) Net Assets Applicable to Common Stockholders - 100.0% $ Percentages are stated as a percent of net assets. (1) All or a portion of these securities are held as collateral pursuant to the loan agreements. (2) No distribution or dividend was made during the period ended August 31, 2015.As such, it is classified as a non-income producing security as of August 31, 2015. (3) Restricted security under rule 144A under the Securities Act of 1933, as amended.At August 31, 2015, these securities amounted toapproximately $8,017,250, or 6.4% of net assets (4) Rate reported is the current yield as of August 31, 2015. The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. ("MSCI") and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P, and has been licensed for use by U.S. Bancorp Fund Services, LLC. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Cost of investments $ 145,405,749 Gross unrealized appreciation 15,379,434 Gross unrealized depreciation ­­­­ (19,308,885) Net unrealized appreciation $ (3,929,451) * The above table only reflects tax adjustments through November 30, 2014.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Cushing Renaissance Fund's (the “Fund”) most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2015 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
